NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 17, 2010
                                 Decided November 18, 2010

                                            Before

                               JOHN L. COFFEY, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge

No. 10‐1164

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 08 CR 950‐2
SALVADOR VACA,
     Defendant‐Appellant.                            Blanche M. Manning,
                                                     Judge.

                                          O R D E R

        Salvador Vaca brokered a deal for his coconspirator to purchase five kilograms of
cocaine from government informants.  He later pleaded guilty to conspiring to possess with
intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1), 846, and the district court
sentenced him to the statutory minimum of 120 months’ imprisonment.  Vaca’s appointed
counsel on appeal has filed a motion to withdraw under Anders v. California, 386 U.S. 738
(1967), contending that any challenge to Vaca’s sentence would be frivolous.  Vaca has not
accepted our invitation to respond to counsel’s motion, see CIR R. 51(b).  We limit our review
to the potential issues identified in counsel’s facially adequate brief.  See United States v.
Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 10‐1164                                                                               Page 2

      Because Vaca does not challenge his conviction or seek to withdraw his guilty plea,
counsel correctly forgoes discussion of challenges to the voluntariness of the plea or the
adequacy of the plea colloquy.  See United States v. Knox, 287 F.3d 667, 670‐71 (7th Cir. 2002). 

        Counsel first considers whether Vaca could challenge the reasonableness of his
sentence.  We agree with counsel that any such challenge would be frivolous.  The district
court properly assessed Vaca’s guidelines range as 120‐135 months’ imprisonment (based
on an offense level of 32 for distributing 5‐15 kilograms of cocaine, a 3‐level decrease for
acceptance of responsibility, a criminal history category of III, and a statutory minimum of
120 months.)  A sentence that is within the guidelines range is presumptively reasonable, see
Rita v. United States, 551 U.S. 338, 350‐51 (2007), and counsel identifies no possible challenge
to disturb the presumption.  

       Counsel next assesses whether the district court adequately considered the
sentencing factors under 18 U.S.C. § 3553(a), but properly concludes that any such challenge
would be frivolous.  The court’s evaluation of the § 3553(a) factors noted that brokering a
deal for cocaine was a serious offense and that Vaca’s prior convictions were not merely
isolated and aberrant incidents.  The court also noted Vaca’s significant substance‐abuse
history, his education, and the hardship his incarceration will present for his daughters.

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.